DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent applications 15/877,228 and 15/721,096 have issued as U.S. Patent Nos. 10,675,134 and 10,743,975, respectively.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: in line 1, “according to claim 1” should apparently read --of claim 1-- (for consistency with all the other claims).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: claim 12 recites that “the body comprises a proximal end and a distal end,” which is already recited by claim 1, so it is unnecessarily duplicative and should apparently be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-8, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites that the proximal end comprises an attachment mechanism to engage a positioning/retrieval catheter.  However, claim 1 recites that the retaining member is positioned adjacent to the proximal end.  The specification as filed consistently teaches that the proximal end is the end positioned within the bladder (and thus has the retaining member positioned adjacent thereto), while the opposing distal end positioned within the urethra is the end that comprises the attachment mechanism.  The specification provides no support whatsoever for the retaining member and the attachment mechanism being at the same end of the device.  Accordingly, claim 2 fails to comply with the written description requirement.  For sake of compact prosecution, the attachment mechanism has been taken herein to be on the distal end.

Claims 3, 4, 6-8, and 12-17 are rejected by virtue of their dependence upon claim 2.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bladder neck" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the transporting device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites that the proximal end comprises an opening.  It is not clear if this is intended to be the same as the previously recited opening or to be a separate opening.
Claim 15 recites that the first mating structure is mated to the first mating structure.  It is not clear how this is achieved.  For sake of compact prosecution, this has been taken to recited that the first mating structure is mated to the second mating structure when the first mating structure is in the first configuration.
Claim 17 recites that the proximal end comprises a retaining portion configured to be deployed when the retaining portion is placed in the bladder.  It is not clear if this is intended to be the same as the previously recited retaining member or to be a separate component.
Claims 2-17 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (U.S. Pub. No. 2015/0087896 A1; cited in the IDS filed 20 November 2020; hereinafter known as “Wei”).
Regarding claim 1, Wei discloses an implantable device for bladder control management (Abstract; Figs. 5-12), the implantable device comprising: a body 140/370/470 having a proximal end and a distal end and configured to be implanted within a bladder of a patient, wherein a portion of the body comprises a lumen extending towards the proximal end and is configured to allow fluid to flow therethrough, the lumen is in communication with an opening 375 defined along a portion of the body ([0062]; [0091]; [0098]), a valve member 374 in fluid communication with the lumen and opening ([0092]; [0095]); and a retaining member 142/372 positioned along a portion of the body adjacent to the proximal end, the retaining member configured to transition between an expanded configuration to retain the implantable device within the bladder and a collapsed configured to allow the device to be received within and passed through the bladder neck and urethra ([0062]-[0066]; [0090]-[0091]).
Regarding claim 2, Wei discloses that the distal end comprises an attachment mechanism 146 configured to engage a corresponding attachment mechanism 153 on a positioning/retrieval catheter for positioning and retrieving the implantable device ([0065]; [0074]).

Regarding claim 4, Wei discloses that upon disengagement of the corresponding attachment mechanisms from one another, fluid cannot flow into the transporting device (capable of such, if the valve is closed, or if the transporting device is removed from the patient upon disengagement).
Regarding claim 5, Wei discloses that at least the body of the implantable device is comprises of a medical grade material ([0064]; [0091]-[0092]).
Regarding claim 6, Wei discloses that the transporting device is configured to be an insertion device and an extraction device ([0070]).
Regarding claim 7, Wei discloses that the transporting device comprises a second mating structure 153 and the body comprises a first mating structure 146 configured to mate with the second mating structure ([0065]; [0074]).
Regarding claim 8, Wei discloses that the second mating structure comprises a semi-rigid lip 166 ([0072]; [0078]).
Regarding claim 9, Wei discloses magnetics for operating the valve ([0066]; [0092]).
Regarding claim 10, Wei discloses at least one sensor ([0047]).
Regarding claim 11, Wei discloses a processor with wireless capability and that is configured to communicate with the sensor ([0047]-[0048]; [0101]).

Regarding claim 13, Wei discloses that the first mating structure comprises a tapered surface and a latching tip (Fig. 5).
Regarding claim 14, Wei discloses that the second mating structure comprises a first configuration and a second configuration, wherein the second mating structure expands in the first configuration in order to mate with the first mating structure ([0074]).
Regarding claim 16, Wei discloses that the second mating structure comprises a valve mating tip 153 ([0074]).
Regarding claim 17, Wei discloses that the proximal end comprises a retaining portion 142/372 configured to be deployed when the retaining portion is placed in the bladder ([0062]-[0066]; [0090]-[0091]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 7 above, and further in view of Engel et al. (6,167,886 B1; hereinafter known as “Engel”).  Wei discloses the invention as claimed, see rejection supra, but fails to disclose that the first mating structure comprises first and second configurations, wherein the first mating structure is mated to the second mating structure when the first mating structure is in the first configuration.  Engel discloses a similar implantable device (Abstract; Figs. 8-11, 24, 25) comprising a first mating structure 51/52/130/152 on the body and a second mating structure 54/55/150 on a transporting device, wherein the first mating structure comprises a first configuration and a second configuration and wherein the first mating structure is mated to the second mating structure when the first mating structure is in the first configuration, in order to ensure removal of the .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of copending Application No. 16/896,072 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 7, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,775,698.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 1-4, 6-8, and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-13 of U.S. Patent No. 10,675,134.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 1-4, 6, 7, 9, 12-14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 10,675,435.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 1-4, 6, 7, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10,743,975.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 1-7, 10, 12, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11, 13, 19, 21, 25, 33-35, 37, 45, 53-55, and 61 of U.S. Patent No. 10,751,506.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 9, 12, 14, 15, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-14 of copending Application No. 16/896,072 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791